Citation Nr: 1200660	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-47 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right renal (kidney) mass.

2.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982; and from March 1983 to April 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a seizure disorder and determined that new and material evidence had not been received to reopen service connection for a right renal mass.

In May 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The issues of entitlement to housebound, aid and attendance, and a urinary disability secondary to seizures have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.




FINDINGS OF FACT

1.  In an unappealed July 2006 rating decision, the RO denied service connection for a right renal mass. 

2.  The additional evidence received since the July 2006 rating decision denying the Veteran's application of service connection for a right renal mass does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for a right renal mass became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011). 

2.  The additional evidence received since the July 2006 rating decision is not new and material, and the claim for a right renal mass is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In the present case, an August 2008 letter provided notice consistent with Dingess (how VA determines disability ratings and effective dates) and Kent (reopening of a previously denied claim) prior to the adjudication of the claim.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatment and examination. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

A July 2006 rating decision denied the Veteran's claim of service connection for a right kidney mass.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in October 2008, the determination presently on appeal. 

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108. 

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim. 

The Veteran's initial claim of entitlement to service connection for a right kidney mass was denied in an unappealed July 2006 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was shown in service or was otherwise related to or aggravated by active service.  The Board notes that private treatment records in the claims file prior to the July 2006 adjudication showed treatment for a right kidney mass.  Specifically, in 2001, a benign left renal cyst had been detected and a partial nephrectomy was ultimately performed.  The record further indicates complaints of kidney stones.  A December 2005 private medical record indicated that the Veteran continued to have a benign cyst in the left kidney that was unchanged.  A renal stone was also noted.  

The evidence of record at the time of the July 2006 decision also included STRs, which were silent for any renal disorder, and the Veteran's statements. 

The pertinent evidence added to the record since the July 2006 rating decision consists of VA treatment records, as well as the Veteran's submitted contentions and testimony.  Such evidence does not pertain to a right kidney mass.  Indeed, none of the evidence received since the last final denial contains any opinion of etiology with respect to the renal mass.  Furthermore, the Veteran's lay statements and testimony received since July 2006 fail to expressly address the issue of a right kidney mass, and does not evidence any continuity of symptomatology.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the claim for service connection for a right kidney mass is not reopened. 


ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for a right kidney mass is denied.


REMAND

Regarding the Veteran's service connection claim for seizure disorder, he has also contended that such disorder is secondary to his service-connected PTSD.  In support of his contention, he submitted online articles from the American Journal of Psychiatry indicating a relationship between PTSD and seizures.  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Service connection on a secondary basis may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3)  competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has not been afforded a VA medical examination in connection with this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration, namely:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U. S. Court of Appeals for Veterans Claims has stated that it is a low threshold requirement, requiring only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record shows that the Veteran has PTSD that is service-connected.  As the record does not include a medical opinion addressing whether his service connected PTSD caused or aggravated the seizure disorder, an examination is necessary.  

Finally, any ongoing VA treatment records may contain pertinent information, are constructively of record, and must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since September 2009) clinical records of any Hyannis VA treatment the Veteran has received for PTSD, and/or seizure disorder.  

He should also be asked to specify whether or not he has received any additional private treatment for such disabilities and, if so, identify the providers and submit releases for their records.  The RO should secure complete clinical pertinent records from the sources identified.

2. Thereafter, the RO should arrange for the Veteran to be examined by an appropriate provider to determine the etiology of his seizure disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) Is at least as likely as not (50% or better probability) that any seizure disorder is related to his active service, to include any event noted therein.  

(b)Is it as least as likely as not (50 percent or better probability) that the Veteran's seizure disorder was caused, or aggravated, by his service-connected PTSD?  If it is determined that the seizure disorder was not caused, but was aggravated by the PTSD, the examiner is asked to further indicate the baseline level of seizure disability existing before the aggravation occurred, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.  The examiner must explain the rationale for all opinions.  The examiner is asked to specifically note, and comment on, the treatise evidence and lay statements submitted by the Veteran.

3. The RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


